A year ago 
when we met in the General Assembly, we joined our 
voices to deplore the fact that the Syrian civil war had 
claimed over 25,000 lives. One year on, it has killed 
over 100,000 men, women and children. The number 
of refugees, which stood at 250,000 in September 2012, 
doubled by December that year, then doubled again 
by March, and then it doubled again. Today, there are 
2 million Syrians outside their country, half of them 
children, and under current trends, their number is close 
to doubling again, and there may be 3.5 million refugees 
before the year is over. We cannot let this spiral of 
criminal, sectarian violence pursue its dreadful course 
at the heart of the world’s most unstable region. What 
will the situation be when we meet again next year?

Any further paralysis of the international 
community over Syria is simply untenable. It was 
already true this summer, but worse was yet to come. 
Five weeks ago in the outskirts of Damascus, there was 
a new threshold of tragedy, a crime against humanity, 
and in response the stakes were raised. Today we are in 
a new situation. 

The European Union welcomes the diplomatic 
opening created in order to control and destroy 
Syria’s chemical weapons. It is important in itself. We 
absolutely must avoid a dreadful precedent being set 
on the use of chemical weapons — an abhorrent crime 
against humanity. The role of the United Nations in 
this respect is indispensable and has been underscored 
time and again by the 28 Governments of the European 
Union. 

Following the Secretary-General’s report and the 
inventory of its arsenal provided by the Syrian regime, 
it is urgent for the Security Council, together with the 
Organization for the Prohibition of Chemical Weapons, 
to take the necessary decisions to ensure the swift and 
secure destruction of Syria’s stocks of poison gas and 
nerve agents. A clear resolution of the Security Council 
would mark a turn, and I plea for its adoption. 

Eliminating Syria’s chemical arsenal is in itself 
a major step. Potentially, it could also be important 
for the wider dynamics in the region. Clearly, the 
conflict wrecking Syria reflects many of the deep-
seated tensions rippling throughout the Middle East. It 
is fed by these tensions and fuels them as well. So a 
solution for Syria will need to take the wider picture 
into account. That is why any political opening matters 
deeply; a breakthrough on chemical weapons could 
start opening other doors. In the black wall of Syria’s 
doom, it will be a first crack.

Paradoxically, there is more scope for quiet hope 
today than there was even a few weeks ago. Because 
if commitments can be upheld and promises kept on 
chemical weapons, if lines of communication can reopen, 
if we can find an agreement within the international 
community and at the Security Council — if we can do 
all this on chemical weapons, then chances are we can 
do it elsewhere. 

There must be ways to open up opportunities. But 
when new opportunities arise, we must seize them. 
Only then will we see the outlook improve for Syria. 
Now is indeed the moment to work actively towards the 
“Geneva II” conference. The international community 
must fully engage with all available diplomatic 
means. The first priority is to bring all parties to the 
negotiating table. Those close to Damascus and those 
close to the Syrian opposition must do all within their 
power to draw each side to the table. The European 
Union is ready to provide all support needed to achieve 
a political settlement. 

Elsewhere in the region too, new opportunities must 
and can be seized, not least in the Middle East peace 
process, where prospects for progress look better than 
they have for some time. All parties are returning to 
the negotiating table with renewed seriousness. For the 
European Union, the parameters are clear. Palestine and 



Israel must be able to fulfil their legitimate aspirations 
as two States living side by side in peace and security. 
Now both parties must seize the moment. 

We also hope that the expectations currently 
building around the new Iranian leadership will 
translate into concrete steps in the interest of regional 
stability and for the nuclear talks, where all efforts 
to find a negotiated solution, through the work of the 
E3+3 led by High Representative Catherine Ashton, 
have the European Union’s full support. Both these 
developments — with Israel and Palestine and with 
Iran — can be mutually reinforcing with what is 
currently happening around Syria; there, all must be 
done to forge the path to a political solution. 

Once the “Geneva II” conference starts, we have to 
be honest with ourselves. It will not be easy — ending 
a war never is. It will require political will and a real 
sense of compromise. But we must recognize that the 
cost of hesitating, of not engaging, would be much 
higher, and not only for the people of Syria. Every 
day counts. With every day of unforgivable violence, 
bitterness and trauma go deeper, radicalization and 
warlordism gain ground, hatred and despair win. Every 
day, reconciliation in Syria and around Syria becomes 
harder. 

We in Europe know that reconciliation is the 
hardest thing. The countries of our continent agreed 
to live peacefully together only after many wars, and 
many civil wars, with huge numbers of victims — a 
price we never want others to have to pay. And we know 
reconciliation is even harder inside a country than 
between countries. No longer waging war is one thing; 
living again together is quite another. 

Syria — as a country and a nation — is being 
destroyed beyond recognition. It will take time, 
courage and perseverance to build an inclusive, united, 
democratic Syria, where all Syrians can feel they 
belong and where all share a common future regardless 
of their identity and regardless of their religion. The 
promise of the Arab Spring must be met in Syria too, 
just as it must in Egypt and beyond. At heart, it is a 
shared yearning for democracy, for tolerance, for social 
justice — a powerful message in which we still believe. 

But on this long path, the Syrians will need all the 
help they can get, just as others before, including we in 
Europe, received support when mending their nations. 
The United Nations can play an important role in 
helping the country to re-establish unity and in helping 
Syria eventually find justice and ensuring that there 
is no impunity and that individual perpetrators of war 
crimes are held accountable. 

We Europeans are ready to play our part in helping 
Syria to rebuild its nation, just as we are engaged today 
on the ground in the humanitarian effort in Syria and in 
the countries to which refugees have flown, not least in 
Lebanon and Jordan, where the situation is extremely 
worrying. Our countries and institutions are working 
closely with the United Nations High Commissioner 
for Refugees to bring food, protection and shelter, as 
well as medical help and education. By far the biggest 
aid provider for Syria, jointly we have already provided 
€1.8 billion — some $2.4 billion — and we know that 
more will be needed.

(spoke in French)
We do so because Europe is ready to continue to 
play its role in the world. To many countries, whether in 
Africa, Latin America or Asia or from the Mediterranean 
to the Caspian, the European Union is a faithful partner 
in development, peace and security, for the Millennium 
Development Goals and world propserity through open 
trade. We are a strong partner in the fight against the 
extremism and barbarism of which the events in Kenya, 
Pakistan and Iraq are recent and tragic manifestations.

Despite the financial crisis that is testing our 
economies, we do not disengage from our responsibilities 
in the world. Despite the crisis, we have maintained all 
European funding for development and humanitarian 
action in our common European budget, even as we 
reduce its size. Despite the crisis, we maintain our 
political and financial commitment against climate 
change in Europe and the world, and we will lend our 
full support to the international conference in Paris in 
2015.

Indeed, despite the crisis, the European Union 
launched no fewer than five new European civilian 
or military missions over the past two years aimed at 
supporting reconstruction in Mali and South Sudan and 
re-establishing security in the Sahel and along Libya’s 
borders and off the coast of Somalia. Moreover, in 
2013 we renewed operational mandates in Afghanistan, 
Georgia and the Democratic Republic of the Congo. 
In crisis and conflict areas, the European presence 
on the ground is composed of doctors, paramedics, 
agronomists and engineers; it also includes magistrates 
and police and military personnel — men and women 
who assist their local counterparts in efforts to stabilize 



a country, re-establish order and the rule of law, restore 
the sense of justice and build confidence in the future.

(spoke in English)
Europe is not disengaging, despite the economic 
difficulties that the past few years have brought. The 
global financial crisis, which started in this very city 
five years ago, shook Europe and brought forth global 
imbalances that we have worked hard to address. We 
are putting our house in order and expect others to do 
so too. Internal imbalances need to be corrected and 
structural reforms pursued in countries all across the 
globe. For us, the results are starting to show. Today the 
eurozone is in better financial shape than 12 months 
ago. The existential threat to the euro area is over, and 
we are now focusing fully on improving prospects 
for employment and growth. We have launched far-
reaching efforts, focused on the long term. It will take 
time before results show, in terms of strong economic 
growth and jobs, but once they start doing so, as they are 
now, they will be longer lasting. Next year, economic 
growth is projected for all but one of our 28 countries.

Our political will to preserve Europe’s unity cannot 
be underestimated — we have shown it over the past 
five years — for, ultimately, it is a political project that 
unites us: to bring together countries; to bring together 
people.

(spoke in French)
In the month of September 2013, here in New York, 
the international community can and must make a 
comeback. It is our common responsibility, shared by 
all of us present here today, to translate the positive 
signs into concrete progress for peace and prosperity. 
I therefore call for negotiation, dialogue and the 
conclusion of international agreements based on the 
conviction — which is at the very foundation of this 
Organization — that international political progress 
happens through the free exchange of ideas among 
countries.

That holds true for Syria, with regard to both 
chemical weapons and the “Geneva II” conference. It 
holds true for the Middle East peace process and for 
the nuclear talks with Iran. But it also holds true for 
all the other great global challenges. It is from here in 
New York that a new momentum can and must emerge 
for the important upcoming global meetings on climate 
change, in Warsaw in November, on free trade in Bali 
in December, or on financial regulation at the Group of 
20 in Brisbane next year. To exchange words that bring 
about action is itself an act of hope, and it is precisely 
hope that we need.

Hope is in our hands.
